f UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September30, 2016 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 001-36517 Minerva Neurosciences,Inc. (Exact Name of Registrant as Specified in its Charter) Delaware 26-0784194 (State or Other Jurisdiction ofIncorporation or Organization) (I.R.S. EmployerIdentification No.) 1601 Trapelo Road, Suite 284Waltham, MA (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (617) 600-7373 (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YES☒NO☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§229.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).YES☒NO☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ☐ Acceleratedfiler ☒ Non-accelerated filer ☐(Do not check if smaller reporting company) Smallerreportingcompany ☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).YES☐NO☒ The number of shares of Registrant’s Common Stock, $0.0001 par value per share, outstanding as of October 28, 2016 was 34,807,213. INDEX TO FORM10-Q Page PARTI — Financial Information Item1. Financial Statements (unaudited): 4 Condensed Consolidated Balance Sheets as of September 30, 2016 and December31, 2015 4 Condensed Consolidated Statements of Operations for the three and nine months ended September 30, 2016 and 2015 5 Condensed Consolidated Statement of Changes in Stockholders’ Equity for the nine months ended September 30, 2015 and 2016 6 Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2016 and 2015 7 Notes to Condensed Consolidated Financial Statements 8 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item3. Quantitative and Qualitative Disclosures about Market Risk 26 Item4. Controls and Procedures 26 PARTII — Other Information Item1. Legal Proceedings 27 Item1A. Risk Factors 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 57 Item 3. Defaults Upon Senior Securities 58 Item 4. Mine Safety Disclosures 58 Item 5. Other Information 58 Item6. Exhibits 59 SIGNATURES 60 2 Unless the context suggests otherwise, references in this Quarterly Report on Form 10-Q, or Quarterly Report, to "Minerva," the "Company," "we," "us," and "our" refer to Minerva Neurosciences, Inc. and, where appropriate, its subsidiaries.
